Title: From Thomas Jefferson to Mathew Carey, 31 July 1820
From: Jefferson, Thomas
To: Carey, Mathew


Dear Sir
Monticello
July 31. 20.
Your favor of July 13. was recieved on the 21st inst. and I now inclose you 25.D. in bills of the bank of Virginia as none of the US. are to be had here. the surplus of 1.75 may cover the discount perhaps. I presume you import from time to time books from England, and should be glad if on the first occasion you would write for a copy of Baxter’s history of England for me. and if there be an 8vo edn of it, I should greatly prefer it. if none, I must be contented with the original 4to I doubt whether it went to a 2d edition, even the Whigs of England not bearing to see their bible, Hume, republicanised. octavo volumes suit my hand, and my shelves so much better than any other size, that if  the Conversations in chemistry, mentioned below can be had from England in 8vo I would rather wait for their importation. if not, I would prefer the English edition 12mo that of Humphreys being bad print & coarse paper. if Sir J. Sinclair’s book is not to be had with you it might be added to the importation. I salute you with great friendship & respect.Th: JeffersonBaxter’s history of England.Conversations in Chemistry.Sr John Sinclairs Code of agriculture. this is the work which is in a single vol. thick 8vo and must be distinguished from a similar work in several volumes published some years ago and of which this is a condensed digest.